





SHARE EXCHANGE AGREEMENT




This Share Exchange Agreement (“Agreement”), dated as of January 21, 2009, is
made by and among BSN Systems, Inc. (formerly DKR Holdings, Inc.), a Delaware
corporation (the “Reporting Company”), MBBS S.A., a company incorporated under
the laws of Switzerland (the “Operating Company”), and each of the Persons
listed on Exhibit B hereto (collectively, the “Operating Company Shareholders”,
and individually an “Operating Company Shareholder”).   

 

RECITALS

 

WHEREAS, the Operating Company, MBBS S.A. of Switzerland, is a radio frequency
identification technology firm, and has 2,800,000 issued and outstanding shares
of capital stock (the “Operating Company Shares”);  

WHEREAS, it is proposed that that BSN Systems, Inc., a Delaware corporation,
acquire 100% of the issued and outstanding capital stock of the Operating
Company;  

WHEREAS, the Operating Company Shareholders have agreed to transfer to the
Reporting Company, and the Reporting Company has agreed to acquire from the
Operating Company Shareholders, approximately 99.5% of the Operating Company
Shares (the “Exchange Shares”), in exchange for Seven Million Four Hundred Fifty
Nine Thousand Seven Hundred Ninety Four (7,459,794) shares of the Reporting
Company’s Common Stock to be issued to the Operating Company Shareholders on the
Closing Date (the “Reporting Company Shares”);

WHEREAS, prior to entering into the proposed transactions, the Reporting Company
has a total of 10,000,000 shares of common stock issued and outstanding, held by
Kesef Worldwide Investments LLC, formerly American Fries of Utah LLC (the
“Reporting Company Shareholder”);

WHEREAS, after giving effect to the transactions contemplated, it is
contemplated that the Operating Company Shareholders will collectively hold
42.7%, and the Reporting Company Shareholder will hold 57.3% of the total issued
and outstanding shares of Reporting Company’s Common Stock immediately following
the Closing;

.    





 

 










--------------------------------------------------------------------------------







SECTION I
DEFINITIONS

Unless the context otherwise requires, the terms defined in this Section 1 will
have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.

1.1

“Accredited Investor” has the meaning set forth in Regulation D under the
Securities Act and set forth on Exhibit C.

1.2

“Affiliate” means any Person that directly or indirectly controls, is controlled
by or is under common control with the indicated Person.

1.3

“Agreement” means this Share Exchange Agreement, including all Schedules and
Exhibits hereto, as this Agreement may be from time to time amended, modified or
supplemented.

1.4

“Closing Date” has the meaning set forth in Section 3.

1.5

“Closing Reporting Company Shares” means the aggregate number of Reporting
Company Shares issuable to the Operating Company Shareholders at the Closing
Date.

1.6

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act.

1.7

“Distributor” means any underwriter, dealer or other Person who participates,
pursuant to a contractual arrangement, in the distribution of the securities
offered or sold in reliance on Regulation S.

1.8

“Exchange Act” means the Securities Exchange Act of 1934 or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same will then be in effect.

1.9

“Exchange” has the meaning set forth in Section 2.1.

1.10

“Exchange Shares” means the approximately 99.5% of the Operating Company Shares
to be transferred to the Reporting Company in the Exchange transaction, as
described  in the preamble of this Agreement and set forth in Exhibit B.  

1.11

“Exhibits” means the several exhibits referred to and identified in this
Agreement.

1.12

“Governmental Authority” means any federal or national, state or provincial,
municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, commission, court, tribunal,
official, arbitrator or arbitral body, in each case whether U.S. or non-U.S.








Share Exchange Agreement

12/30/2008




2










--------------------------------------------------------------------------------







1.13

“Indebtedness” means any obligation, contingent or otherwise.  Any obligation
secured by a Lien on, or payable out of the proceeds of, or production from,
property of the relevant party will be deemed to be Indebtedness.

1.14

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.

1.15

“Operating Company Board” means the Board of Directors of the Operating Company.
 

1.16

“Operating Company Common Stock” means the Operating Company’s common shares, US
$0.001 nominal or par value per share.

1.17

“Operating Company Shares” means the 2,800,000 issued and outstanding shares of
capital stock of the Operating Company.

1.18

“Person” means all natural persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.

1.19

“Regulation S” means Regulation S under the Securities Act, as the same may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.

1.20

“Reporting Company Balance Sheet” means the Reporting Company’s audited balance
sheet at December 31, 2007.

1.21

“Reporting Company Board” means the Board of Directors of the Reporting Company.

1.22

“Reporting Company Common Stock” means the Reporting Company’s common stock, par
value US $0.0001 per share.

1.23

“Reporting Company Shares” means the Reporting Company Common Stock being issued
to the Operating Company Shareholders pursuant hereto.

1.24

“Schedule 14(f) Filing” means an information statement filed by the Reporting
Company on Schedule 14f-1 under the Exchange Act.

1.25

“Schedules” means the schedules (if any) referred to and identified herein,
setting forth certain disclosures, exceptions and other information, data and
documents referred to at various places throughout this Agreement.








Share Exchange Agreement

12/30/2008




3










--------------------------------------------------------------------------------







1.26

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same will be in effect at the time.

1.27

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person (a)
beneficially owns, either directly or indirectly, more than 50% of (i) the total
combined voting power of all classes of voting securities of such entity, (ii)
the total combined equity interests, or (iii) the capital or profit interests,
in the case of a partnership; or (b) otherwise has the power to vote or to
direct the voting of sufficient securities to elect a majority of the board of
directors or similar governing body.

1.28

“Transaction Documents” means, collectively, all agreements, instruments and
other documents to be executed and delivered in connection with the transactions
contemplated by this Agreement.

1.29

“U.S. Dollars” or “US $” means the currency of the United States of America.

1.30

“U.S. Person” has the meaning set forth in Regulation S under the Securities Act
and set forth on Exhibit D hereto.

1.31

“U.S.” means the United States of America.

SECTION II
EXCHANGE OF SHARES AND SHARE CONSIDERATION

2.1

Share Exchange.  At the Closing, each Operating Company Shareholder shall
transfer to the Reporting Company the Exchange Shares set out forth in Exhibit
B, and, in consideration therefor, the Reporting Company shall issue to such
Operating Company Shareholder the number of shares of Reporting Company Common
Stock so set forth (the “Exchange”). The total amount of Reporting Company
Common Stock to be issued shall be 7,459,794 shares of common stock to the
Operating Company Shareholders in the amounts set forth on Exhibit B.  

2.2

Directors of Reporting Company at Closing Date.  By the Closing Date the current
directors of the Reporting Company shall appoint Keith Nguyen and Brigitte
Baumann as members of the Reporting Company Board.

SECTION III
CLOSING DATE; ESCROW

3.1

Closing Date.  The closing of the Exchange will occur upon execution of this
Agreement on January 21, 2009 or at such later date as all of the closing
conditions set forth in Sections V and VI have been satisfied or waived (the
“Closing Date”).








Share Exchange Agreement

12/30/2008




4










--------------------------------------------------------------------------------







3.2

Escrow.  The parties agree that Richardson & Patel LLP shall serve as escrow
agent (“Escrow Agent”) for the transaction under this Agreement, and that each
party shall deliver all of its deliverables under this Agreement to such Escrow
Agent on or before the Closing Date. The parties agree to enter into an escrow
agreement as may be required by the Escrow Agent.  

SECTION IV

REPRESENTATIONS AND WARRANTIES




4.1

Representations and Warranties of Operating Company Shareholders.  Each
Operating Company Shareholder, severally and not jointly, hereby represents and
warrants to the Reporting Company as follows:  

4.1.1

Authority.  Such Operating Company Shareholder has the right, power, authority
and capacity to execute and deliver this Agreement and each of the Transaction
Documents to which such Operating Company Shareholder is a party, to consummate
the transactions contemplated by this Agreement and each of the Transaction
Documents to which such Operating Company Shareholder is a party, and to perform
such Operating Company Shareholder’s obligations under this Agreement and each
of the Transaction Documents to which such Operating Company Shareholder is a
party.  This Agreement has been, and each of the Transaction Documents to which
such Operating Company Shareholder is a party will be, duly and validly
authorized and approved, executed and delivered by such Operating Company
Shareholder.  Assuming this Agreement and the Transaction Documents have been
duly and validly authorized, executed and delivered by the parties thereto other
than such Operating Company Shareholder, this Agreement is, and each of the
Transaction Documents to which such Operating Company Shareholder is a party
have been, duly authorized, executed and delivered by such Operating Company
Shareholder and constitutes the legal, valid and binding obligation of such
Operating Company Shareholder, enforceable against such Operating Company
Shareholder in accordance with their respective terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar Laws affecting the enforcement of creditors rights
generally.

4.1.2

No Conflict.  Neither the execution or delivery by such Operating Company
Shareholder of this Agreement or any Transaction Document to which such
Operating Company Shareholder is a party, nor the consummation or performance by
such Operating Company Shareholder of the transactions contemplated hereby or
thereby will, directly or indirectly, (a) contravene, conflict with, or result
in a violation of any provision of the bylaws, articles of incorporation, or
similar charter document of such Operating Company Shareholder (if such
Operating Company Shareholder is not a natural person); (b) contravene, conflict
with, constitute a default (or an event or condition which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
or acceleration of, any agreement or instrument to which such Operating Company
Shareholder is a party or by which the properties or assets of such Operating
Company Shareholder are bound; or (c) contravene, conflict with, or result in a
violation of, any laws that such Operating Company Shareholder, or any of the
properties or assets of such Operating Company Shareholder, may be subject to.








Share Exchange Agreement

12/30/2008




5










--------------------------------------------------------------------------------







4.1.3

Ownership of Exchange Shares.  Such Operating Company Shareholder owns, of
record and beneficially, and has good, valid and indefeasible title to and the
right to transfer to the Reporting Company pursuant to this Agreement, such
Operating Company Shareholder’s Exchange Shares free and clear of any and all
liens.  There are no options, rights, voting trusts, stockholder agreements or
any other contracts or understandings to which such Operating Company
Shareholder is a party or by which such Operating Company Shareholder or such
shareholder’s Exchange Shares are bound with respect to the issuance, sale,
transfer, voting or registration of such shareholder’s Exchange Shares.  At the
Closing Date, the Reporting Company will acquire good, valid and marketable
title to such shareholder’s Exchange Shares free and clear of any and all liens.

4.2

Investment Representations.  Each Operating Company Shareholder, severally and
not jointly, hereby represents and warrants to the Reporting Company as follows:

4.2.1

Acknowledgment.  Each Operating Company Shareholder understands and agrees that
the Reporting Company Shares to be issued pursuant to this Agreement have not
been registered under the Securities Act or the securities laws of any state of
the U.S. and that the issuance of the Reporting Company Shares is being effected
in reliance upon (a) an exemption from registration afforded either under
Section 4(2) of the Securities Act for transactions by an issuer not involving a
public offering, or (b) Regulation S for offers and sales of securities outside
the U.S.

4.2.2

Status.  By its execution of this Agreement, each Operating Company Shareholder,
severally and not jointly, represents and warrants to the Reporting Company as
indicated on its signature page to this Agreement, either that:

(a)

such Operating Company Shareholder is an Accredited Investor; or

(b)

such Operating Company Shareholder is not a U.S. Person.

Each Operating Company Shareholder severally understands that the Reporting
Company Shares are being offered and sold to such Operating Company Shareholder
in reliance upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Operating Company
Shareholder set forth in this Agreement, in order that the Reporting Company may
determine the applicability and availability of the exemptions from registration
of the Reporting Company Shares on which the Reporting Company is relying.

4.2.3

Additional Representations and Warranties of Accredited Investors.  Each
Operating Company Shareholder indicating that such Operating Company Shareholder
is an Accredited Investor on its signature page to this Agreement, severally and
not jointly, further makes the representations and warranties to the Reporting
Company set forth on Exhibit E.

4.2.4

Additional Representations and Warranties of Non-U.S. Persons.  Each Operating
Company Shareholder indicating that it is not a U.S. person on its signature
page to this Agreement, severally and not jointly, further makes the
representations and warranties to the Reporting Company set forth on Exhibit F.








Share Exchange Agreement

12/30/2008




6










--------------------------------------------------------------------------------







4.2.5

Stock Legends.  Each Operating Company Shareholder hereby agrees with the
Reporting Company as follows:

(a)

Securities Act  Legend - Accredited Investors.  The certificates evidencing the
Reporting Company Shares issued to those Operating Company Shareholders who are
Accredited Investors, and each certificate issued in transfer thereof, will bear
the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

(b)

Securities Act  Legend - Non-U.S. Persons.  The certificates evidencing the
Reporting Company Shares issued to those Operating Company Shareholders who are
not U.S. Persons, and each certificate issued in transfer thereof, will bear the
following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED (2) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (3) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,








Share Exchange Agreement

12/30/2008




7










--------------------------------------------------------------------------------







ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
THE SECURITIES ACT.

(c)

Other Legends.  The certificates representing such Reporting Company Shares, and
each certificate issued in transfer thereof, will also bear any other legend
required under any applicable Law, including, without limitation, any U.S. state
corporate and state securities law, or contract.

(d)

Opinion.  No Operating Company Shareholder will transfer any or all of the
Reporting Company Shares pursuant to Regulation S or absent an effective
registration statement under the Securities Act and applicable state securities
law covering the disposition of such shareholder’s Reporting Company Shares,
without first providing the Reporting Company with an opinion of counsel (which
counsel and opinion are reasonably satisfactory to the Reporting Company) to the
effect that such transfer will be made in compliance with Regulation S or will
be exempt from the registration and the prospectus delivery requirements of the
Securities Act and the registration or qualification requirements of any
applicable U.S. state securities laws.

(e)

Consent.  Each Operating Company Shareholder understands and acknowledges that
the Reporting Company may decline to permit the transfer the Reporting Company
Shares, unless such Operating Company Shareholder complies with this Section
4.2.5 and any other restrictions on transferability under applicable law.  Each
Operating Company Shareholder consents to the Reporting Company making a
notation on its records or giving instructions to any transfer agent of the
Reporting Company’s Common Stock in order to implement the restrictions on
transfer of the Reporting Company Shares.

4.3

Representations and Warranties of the Reporting Company.  The Reporting Company
hereby represents and warrants to the Operating Company and the Operating
Company Shareholders as follows:

4.3.1

Organization and Qualification.  The Reporting Company is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, has all requisite authority and power (corporate and other),
governmental licenses, authorizations, consents and approvals to carry on its
business as presently conducted and to own, hold and operate its properties and
assets as now owned, held and operated by it, except where the failure to be so
organized, existing and in good standing, or to have such authority and power,
governmental licenses, authorizations, consents or approvals would not have a
material adverse effect.  

4.3.2

Subsidiaries.  The Reporting Company does not own, directly or indirectly, any
equity or other ownership interest in any corporation, partnership, joint
venture or other entity or enterprise.








Share Exchange Agreement

12/30/2008




8










--------------------------------------------------------------------------------







4.3.3

Authorization.  The Reporting Company has all requisite authority and power
(corporate and other), governmental licenses, authorizations, consents and
approvals to enter into this Agreement and each of the Transaction Documents to
which the Reporting Company is a party, to consummate the transactions
contemplated by this Agreement and each of the Transaction Documents to which
the Reporting Company is a party and to perform its obligations under this
Agreement and each of the Transaction Documents to which the Reporting Company
is a party.  The execution, delivery and performance by the Reporting Company of
this Agreement and each of the Transaction Documents to which the Reporting
Company is a party have been duly authorized by all necessary corporate action
and do not require from the Reporting Company Board or the stockholders of the
Reporting Company any consent or approval that has not been validly and lawfully
obtained.  The execution, delivery and performance by the Reporting Company of
this Agreement and each of the Transaction Documents to which the Reporting
Company is a party requires no authorization, consent, approval, license,
exemption of or filing or registration with any governmental authority or other
Person other than (a) the Schedule 14(f) Filing, and (b) such other customary
filings with the Commission for transactions of the type contemplated by this
Agreement.

4.3.4

No Violation.  Neither the execution nor the delivery by the Reporting Company
of this Agreement or any Transaction Document to which the Reporting Company is
a party, nor the consummation or performance by the Reporting Company of the
transactions contemplated hereby or thereby will, directly or indirectly, (a)
contravene, conflict with, or result in a violation of any provision of the
Organizational Documents of the Reporting Company; (b) contravene, conflict
with, constitute a default (or an event or condition which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
or acceleration of, or result in the imposition or creation of any Lien under,
any agreement or instrument to which the Reporting Company is a party or by
which the properties or assets of the Reporting Company are bound;
(c) contravene, conflict with, or result in a violation of, any law or order to
which the Reporting Company, or any of the properties or assets owned or used by
the Reporting Company, may be subject; or (d) contravene, conflict with, or
result in a violation of, the terms or requirements of, or give any governmental
authority the right to revoke, withdraw, suspend, cancel, terminate or modify,
any licenses, permits, authorizations, approvals, franchises or other rights
held by the Reporting Company or that otherwise relate to the business of, or
any of the properties or assets owned or used by, the Reporting Company, except
for any such contraventions, conflicts, violations, or other occurrences as
would not have a material adverse effect.

4.3.5

Binding Obligations.  Assuming this Agreement and the Transaction Documents have
been duly and validly authorized, executed and delivered by the parties thereto
other than the Reporting Company, this Agreement and each of the Transaction
Documents to which the Reporting Company is a party are duly authorized,
executed and delivered by the Reporting Company and constitute legal, valid and
binding obligations of the Reporting Company, enforceable against the Reporting
Company in accordance with their respective terms, except as such enforcement is
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights generally.








Share Exchange Agreement

12/30/2008




9










--------------------------------------------------------------------------------







SECTION V
CONDITIONS PRECEDENT TO REPORTING COMPANY OBLIGATIONS

The Reporting Company’s obligation to acquire the Exchange Shares and to take
the other actions required to be taken by the Reporting Company at the Closing
Date is subject to the satisfaction, at or prior to the Closing Date, of each of
the following conditions (any of which may be waived by the Reporting Company,
in whole or in part):

5.1

Performance by the Operating Company and Operating Company Shareholders.

5.1.1

All of the covenants and obligations that the Operating Company and Operating
Company Shareholders are required to perform or to comply with pursuant to this
Agreement (considered collectively), and each of these covenants and obligations
(considered individually), must have been duly performed and complied with in
all material respects.

5.1.2

Each document required to be delivered by the Operating Company and the
Operating Company Shareholders pursuant to this Agreement must have been
delivered.

5.2

Consents.

5.2.1

All material consents, waivers, approvals, authorizations or orders required to
be obtained, and all filings required to be made, by the Operating Company
and/or the Operating Company Shareholders for the authorization, execution and
delivery of this Agreement and the consummation by them of the transactions
contemplated by this Agreement, shall have been obtained and made by the
Operating Company or the Operating Company Shareholders, as the case may be.

5.2.2

Without limiting the foregoing, the Schedule 14(f) Filing shall have been mailed
to the stockholders of the Reporting Company not less than ten (10) days prior
to the Closing Date.  

5.3

Documents.  The Operating Company and the Operating Company Shareholders shall
have delivered to the Reporting Company at the Closing:

(i)

share certificates evidencing the number of Exchange Shares held by each
Operating Company Shareholder (as set forth in Exhibit A), along with duly
executed share transfer forms transferring such Exchange Shares to the Reporting
Company together with a certified copy of a board resolution of the Operating
Company approving the registration of the transfer of such shares to Reporting
Company (subject to Closing and payment of stamp duty);  

(ii)

each of the Transaction Documents to which the Operating Company and/or the
Operating Company Shareholders is a party, duly executed; and  

(iii)

such other documents as the Reporting Company may reasonably request.








Share Exchange Agreement

12/30/2008




10










--------------------------------------------------------------------------------







SECTION VI
CONDITIONS PRECEDENT TO OPERATING COMPANY
AND OPERATING COMPANY SHAREHOLDERS’ OBLIGATIONS

The Operating Company Shareholders’ obligation to transfer the Exchange Shares
and the obligations of the Operating Company to take the other actions required
to be taken by the Operating Company in advance of or at the Closing Date are
subject to the satisfaction, at or prior to the Closing Date, of each of the
following conditions (any of which may be waived by the Operating Company and
the Operating Company Shareholders jointly, in whole or in part):

6.1

Board Appointments.  The board of directors of the Reporting Company shall have
received, and there shall be in effect, board resolutions duly appointing,
effective as of the Closing Date, the following individual(s) to the positions
with the Reporting Company listed opposite their names below:  

Appointee

Position

Keith Nguyen

Director

Brigitte Baumann

Director

6.2

Performance by the Reporting Company.

6.2.1

All of the covenants and obligations that the Reporting Company and Reporting
Company Shareholder is required to perform or to comply with pursuant to this
Agreement (considered collectively), and each of these covenants and obligations
(considered individually), must have been performed and complied with in all
respects.

6.2.2

Each document required to be delivered by the Reporting Company and Reporting
Company Shareholder pursuant to this Agreement must have been delivered.

6.3

Consents.

6.3.1

All material consents, waivers, approvals, authorizations or orders required to
be obtained, and all filings required to be made, by the Reporting Company for
the authorization, execution and delivery of this Agreement and the consummation
by it of the transactions contemplated by this Agreement, shall have been
obtained and made by the Reporting Company.

6.3.2

Without limiting the foregoing, the Schedule 14(f) Filing shall have been mailed
to the stockholders of the Reporting Company not less than ten (10) days prior
to the Closing Date.  

6.4

Documents.  The Reporting Company must have caused the following documents to be
delivered to the Operating Company and/or the Operating Company Shareholders:

6.4.1

share certificates evidencing each Operating Company Shareholder’s pro rata
share of the Closing Reporting Company Shares (as set forth in Exhibit B);








Share Exchange Agreement

12/30/2008




11










--------------------------------------------------------------------------------







6.4.2

a Certificate of Good Standing of the Reporting Company;

6.4.3

each of the Transaction Documents to which the Reporting Company is a party,
duly executed; and

6.4.4

such other documents as the Operating Company may reasonably request for the
purpose of facilitating the consummation of any of the transactions contemplated
by this Agreement.

6.5

Assets and Liabilities.

 At the Closing, the Reporting Company shall have no material assets or
liabilities, contingent or otherwise, or any tax obligations or any material
changes to its business or financial condition.

6.6

Name Change.  The Reporting Company shall have taken all actions necessary to
change the registered name of the Reporting Company to “BSN Systems, Inc.”,
which may include solicitation of requisite stockholder and board consent as
necessary.  

SECTION VII
GENERAL PROVISIONS

7.1

Termination.  This Agreement may be terminated at any time prior to the Closing
Date by either party if  there shall be any actual or threatened action or
proceeding by or before any court or any other governmental body which shall
seek to restrain, prohibit, or invalidate the transaction contemplated by this
Agreement, and which, in the judgment of such party giving notice to terminate
and based upon the advice of legal counsel, makes it inadvisable to proceed with
the transaction contemplated by this Agreement.  

7.2

Expenses.  Except as otherwise expressly provided in this Agreement, each party
to this Agreement will bear its respective expenses incurred in connection with
the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants.  

7.3

Public Announcements.  The Reporting Company shall promptly issue a press
release disclosing the transactions contemplated hereby.  Prior to the Closing
Date, the Operating Company and the Reporting Company shall consult with each
other in issuing any other press releases or otherwise making public statements
or filings and other communications with the Commission or any regulatory agency
or stock market or trading facility with respect to the transactions
contemplated hereby and neither party shall issue any such press release or
otherwise make any such public statement, filings or other communications
without the prior written consent of the other, which consent shall not be
unreasonably withheld or delayed, except that no prior consent shall be required
if such disclosure is required by law, in which case the disclosing party shall
provide the other party with prior notice of such public statement, filing or
other communication and shall incorporate into such public statement, filing or
other communication the reasonable comments of the other party.  

7.4

Notices.  All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by








Share Exchange Agreement

12/30/2008




12










--------------------------------------------------------------------------------







hand (with written confirmation of receipt), (b) sent by telecopier (with
written confirmation of receipt), or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and telecopier numbers set forth below
(or to such other addresses and telecopier numbers as a party may designate by
written notice to the other parties):

If to Reporting Company:


BSN Systems, Inc.

18101 Von Karman Ave, Suite 330

Irvine, CA 92612

Attention: Keith Nguyen

keith@bsnsystems.com

Telephone No.: +1 949 612 0350 x201
Facsimile No.:  +1 949 612 0351

with an additional copy to:




Richardson & Patel LLP

10900 Wilshire Blvd, Suite 500

Los Angeles, California 90024

Attention:  Kevin K. Leung, Esq.
Telephone No.:  +1 310 208 1182
Facsimile No.:  +1 310 208 1154

 

 

If to Operating Company:




MBBS S.A.

Av. Francois-Borel 17

2016 Cortaillod, Switzerland
Attention:  Dimitri Brodard
Telephone No.: +41 32 843 57 50
Facsimile No.:  +41 32 843 57 58


with a copy to:




Richardson & Patel LLP

10900 Wilshire Blvd, Suite 500

Los Angeles, California 90024 Attention:  Kevin K. Leung, Esq.
Telephone No.: +1 310 208 1182
Facsimile No.:  +1 310 208 1154

7.5

Waiver.  The rights and remedies of the parties to this Agreement are cumulative
and not alternative.  Neither the failure nor any delay by any party in
exercising any right, power, or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege.  To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of  the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

7.6

Entire Agreement and Modification.  This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter.  This Agreement may not be amended except by a
written agreement executed by the party against whom the enforcement of such
amendment is sought.








Share Exchange Agreement

12/30/2008




13










--------------------------------------------------------------------------------







7.7

Assignments, Successors, and No Third-Party Rights.  No party may assign any of
its rights under this Agreement without the prior consent of the other parties.
 Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon, and inure to the benefit of and be enforceable by the
respective successors and permitted assigns of the parties.  This Agreement and
all of its provisions and conditions are for the sole and exclusive benefit of
the parties to this Agreement and their successors and assigns.

7.8

Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

7.9

Section Headings, Construction.  The headings of Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation.  All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement.  All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require.  Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

7.10

Governing Law.  This Agreement will be governed by the laws of the State of
Delaware without regard to conflicts of laws principles.

7.11

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

7.12

Attorney’s Fees.  If any legal action or other proceeding (non-exclusively
including arbitration) is brought for the enforcement of or to declare any right
or obligation under this Agreement or as a result of a breach, default or
misrepresentation in connection with any of the provisions of this Agreement, or
otherwise because of a dispute among the parties hereto, the prevailing party
will be entitled to recover actual attorney's fees (including for appeals and
collection) and other expenses incurred in such action or proceeding, in
addition to any other relief to which such party may be entitled.  

7.13

No Third Party Beneficiaries.  Nothing in this Agreement, expressed or implied,
is intended to confer upon any person, other than the parties hereto and their
successors, any rights or remedies under or because of this Agreement, unless
this Agreement specifically states such intent.  

7.14

Further Assurances.  At any time, and from time to time after the Closing Date,
each party hereto will execute such additional instruments and take such action
as may be reasonably requested by the other party to carry out the intent and
purposes of this Agreement.  

7.15

Facsimile.  A facsimile, telecopy or other reproduction of this Agreement may be
executed by one or more parties hereto and such executed copy may be delivered
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties agree to








Share Exchange Agreement

12/30/2008




14










--------------------------------------------------------------------------------







execute an original of this Agreement as well as any facsimile, telecopy or
other reproduction hereof.  




[Signature Pages Follow]








Share Exchange Agreement

12/30/2008




15










--------------------------------------------------------------------------------







SIGNATURE PAGE

IN WITNESS WHEREOF, the parties have executed and delivered this Share Exchange
Agreement as of the date first written above.




Reporting Company:


BSN SYSTEMS, INC.

(formerly DKR HOLDINGS, INC.)

By: _____/s/ Keith Nguyen________




Name:  __Keith Nguyen__________




Title:  ___President______________




Operating Company:




MBBS, S.A.





By: _____/s/ Gabriel Pretre_________




Name:  __Gabriel Pretre___________




Title:  ___Director________________










Reporting Company Shareholder:




KESEF WORLDWIDE INVESTMENTS, LLC

(formerly AMERICAN FRIES OF UTAH, LLC)








By: _____/s/ Gerald Bush__________




Name:  __Gerald Bush_____________




Title:  ___Manager________________

 











`

 

 










--------------------------------------------------------------------------------







Operating Company Shareholders (Non-U.S. Persons):



 

Sandoz FF Holding SA

 

 

Tag ID SA

 

/s/ Gabriel Pretre

 

 

/s/ Jacques Rosset

/s/ Daniel Vitoux

Name

Gabriel Pretre

 

 

Jacques Rosset

Daniel Vitoux

Date

12/30/08

 

 

12/30/08

 

 

 

 

 

 

/s/ Dimitri Brodard

 

 

/s/ Martial Benoit

 

Dimitri Brodard

 

 

Martial Benoit

 

12/30/08

 

 

12/30/08

 

 

 

 

 

 

/s/ Claude Borel

 

 

/s/ N. Chau Bui

 

Claude Borel

 

 

N. Chau Bui

 

12/30/08

 

 

12/30/08

 

 

 

 

 

 

/s/ Christian Werner

 

 

/s/ Christian Mirus

 

Christian Werner

 

 

Christian Mirus

 

12/30/08

 

 

12/30/08

 

 

 

 

 











Share Exchange Agreement

12/30/2008

 










--------------------------------------------------------------------------------







EXHIBIT B
SHARES AND REPORTING COMPANY SHARES TO BE EXCHANGED






















Name of Shareholder

Number of Operating

Company Shares to be delivered by Operating Company

Shareholders

Number of Reporting Company Shares to be issued to Operating Company

 Shareholders

 




 

Sandoz FF  Holding SA

2,077,870

5,565,723

Tag ID SA

700,000

1,875,000

Dimitri Brodard

3,000

8,035

Claude Borel

1,000

2,679

N. Chau Bui

3,000

8,035

Christian Werner

50

134

Martial Benoit

50

134

Christian Mirus

20

54

 

 

 

 

2,784,990

7,459,794




















Share Exchange Agreement

12/30/2008

 










--------------------------------------------------------------------------------







EXHIBIT C

Definition of “Accredited Investor”

The term “accredited investor” means:

(1)

A bank as defined in Section 3(a)(2) of the Securities Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934; an insurance company as defined in Section 2(13) of the Securities Act; an
investment company registered under the Investment Company Act of 1940 (the
“Investment Company Act”) or a business development company as defined in
Section 2(a)(48) of the Investment Company Act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions or any agency or
instrumentality of a state or its political subdivisions for the benefit of its
employees, if such plan has total assets in excess of US $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 (“ERISA”), if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of US $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.

(2)

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

(3)

An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of US $5,000,000.

(4)

A director or executive officer of the Reporting Company.

(5)

A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his or her purchase exceeds US $1,000,000.

(6)

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

(7)

A trust, with total assets in excess of US $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a person who
has such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the prospective investment).

(8)

An entity in which all of the equity owners are accredited investors.  





Share Exchange Agreement

12/30/2008

 










--------------------------------------------------------------------------------







EXHIBIT D

Definition of “U.S. Person”

(1)

“U.S. person” (as defined in Regulation S) means:

(i)

Any natural person resident in the United States;

(ii)

Any partnership or corporation organized or incorporated under the laws of the
United States;

(iii)

Any estate of which any executor or administrator is a U.S. person;

(iv)

Any trust of which any trustee is a U.S. person;

(v)

Any agency or branch of a foreign entity located in the United States;

(vi)

Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

(vii)

Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

(viii)

Any partnership or corporation if:  (A) organized or incorporated under the laws
of any foreign jurisdiction; and (B) formed by a U.S. person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a)) who are not natural persons, estates or trusts.

(2)

Notwithstanding paragraph (1) above, any discretionary account or similar
account (other than an estate or trust) held for the benefit or account of a
non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States shall not be
deemed a “U.S. person.”

(3)

Notwithstanding paragraph (1), any estate of which any professional fiduciary
acting as executor or administrator is a U.S. person shall not be deemed a U.S.
person if:

(i)

An executor or administrator of the estate who is not a U.S. person has sole or
shared investment discretion with respect to the assets of the estate; and

(ii)

The estate is governed by foreign law.

(4)

Notwithstanding paragraph (1), any trust of which any professional fiduciary
acting as trustee is a U.S. person shall not be deemed a U.S. person if a
trustee who is not a U.S. person has sole or shared investment discretion with
respect to the trust assets, and no beneficiary of the trust (and no settlor if
the trust is revocable) is a U.S. person.





Share Exchange Agreement

12/30/2008

 










--------------------------------------------------------------------------------







(5)

Notwithstanding paragraph (1), an employee benefit plan established and
administered in accordance with the law of a country other than the United
States and customary practices and documentation of such country shall not be
deemed a U.S. person.

(6)

Notwithstanding paragraph (1), any agency or branch of a U.S. person located
outside the United States shall not be deemed a “U.S. person” if:

(i)

The agency or branch operates for valid business reasons; and

(ii)

The agency or branch is engaged in the business of insurance or banking and is
subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located.

(7)

The International Monetary Fund, the International Bank for Reconstruction and
Development, the Inter-American Development Bank, the Asian Development Bank,
the African Development Bank, the United Nations, and their agencies, affiliates
and pension plans, and any other similar international organizations, their
agencies, affiliates and pension plans shall not be deemed “U.S. persons.”








Share Exchange Agreement

12/30/2008

 










--------------------------------------------------------------------------------







EXHIBIT E

ACCREDITED INVESTOR REPRESENTATIONS

Each Operating Company Shareholder indicating that it is an Accredited Investor,
severally and not jointly, further represents and warrants to the Reporting
Company as follows:

1.

Such Operating Company Shareholder qualifies as an Accredited Investor on the
basis set forth on its signature page to this Agreement.

2.

Such Operating Company Shareholder has sufficient knowledge and experience in
finance, securities, investments and other business matters to be able to
protect such Operating Company Shareholder’s interests in connection with the
transactions contemplated by this Agreement.

3.

Such Operating Company Shareholder has consulted, to the extent that it has
deemed necessary, with its tax, legal, accounting and financial advisors
concerning its investment in the Reporting Company Shares.

4.

Such Operating Company Shareholder understands the various risks of an
investment in the Reporting Company Shares and can afford to bear such risks for
an indefinite period of time, including, without limitation, the risk of losing
its entire investment in the Reporting Company Shares.

5.

Such Operating Company Shareholder has had access to the Reporting Company’s
publicly filed reports with the SEC.

6.

Such Operating Company Shareholder has been furnished during the course of the
transactions contemplated by this Agreement with all other public information
regarding the Reporting Company that such Operating Company Shareholder has
requested and all such public information is sufficient for such Operating
Company Shareholder to evaluate the risks of investing in the Reporting Company
Shares.

7.

Such Operating Company Shareholder has been afforded the opportunity to ask
questions of and receive answers concerning the Reporting Company and the terms
and conditions of the issuance of the Reporting Company Shares.

8.

Such Operating Company Shareholder is not relying on any representations and
warranties concerning the Reporting Company made by the Reporting Company or any
officer, employee or agent of the Reporting Company, other than those contained
in this Agreement.

9.

Such Operating Company Shareholder is acquiring the Reporting Company Shares for
such Operating Company Shareholder’s own account, for investment and not for
distribution or resale to others.





Share Exchange Agreement

12/30/2008

 

 

 







--------------------------------------------------------------------------------







10.

Such Operating Company Shareholder will not sell or otherwise transfer the
Reporting Company Shares, unless either (a) the transfer of such securities is
registered under the Securities Act or (b) an exemption from registration of
such securities is available.

11.

Such Operating Company Shareholder understands and acknowledges that the
Reporting Company is under no obligation to register the Reporting Company
Shares for sale under the Securities Act.

12.

Such Operating Company Shareholder consents to the placement of a legend on any
certificate or other document evidencing the Reporting Company Shares
substantially in the form set forth in Section 4.2.5(a).

13.

Such Operating Company Shareholder represents that the address furnished by such
Operating Company Shareholder on its signature page to this Agreement and in
Exhibit A is such Operating Company Shareholder’s principal residence if he is
an individual or its principal business address if it is a corporation or other
entity.

14.

Such Operating Company Shareholder understands and acknowledges that the
Reporting Company Shares have not been recommended by any federal or state
securities commission or regulatory authority, that the foregoing authorities
have not confirmed the accuracy or determined the adequacy of any information
concerning the Reporting Company that has been supplied to such Operating
Company Shareholder and that any representation to the contrary is a criminal
offense.

15.

Such Operating Company Shareholder acknowledges that the representations,
warranties and agreements made by such Operating Company Shareholder herein
shall survive the execution and delivery of this Agreement and the purchase of
the Reporting Company Shares.





Share Exchange Agreement

12/30/2008

 

 










--------------------------------------------------------------------------------







EXHIBIT F

NON U.S. PERSON REPRESENTATIONS

Each Operating Company Shareholder indicating that it is not a U.S. person,
severally and not jointly, further represents and warrants to the Reporting
Company as follows:

1.

At the time of (a) the offer by the Reporting Company and (b) the acceptance of
the offer by such Operating Company Shareholder, of the Reporting Company
Shares, such Operating Company Shareholder was outside the United States.

2.

No offer to acquire the Reporting Company Shares or otherwise to participate in
the transactions contemplated by this Agreement was made to such Operating
Company Shareholder or its representatives inside the United States.

3.

Such Operating Company Shareholder is not purchasing the Reporting Company
Shares for the account or benefit of any U.S. person, or with a view towards
distribution to any U.S. person, in violation of the registration requirements
of the Securities Act.

4.

Such Operating Company Shareholder will make all subsequent offers and sales of
the Reporting Company Shares either (x) outside of the United States in
compliance with Regulation S; (y) pursuant to a registration under the
Securities Act; or (z) pursuant to an available exemption from registration
under the Securities Act.  Specifically, such Operating Company Shareholder will
not resell the Reporting Company Shares to any U.S. person or within the United
States prior to the expiration of a period commencing on the Closing Date and
ending on the date that is one year thereafter (the “Distribution Compliance
Period”), except pursuant to registration under the Securities Act or an
exemption from registration under the Securities Act.

5.

Such Operating Company Shareholder is acquiring the Reporting Company Shares for
such Operating Company Shareholder’s own account, for investment and not for
distribution or resale to others.

6.

Such Operating Company Shareholder has no present plan or intention to sell the
Reporting Company Shares in the United States or to a U.S. person at any
predetermined time, has made no predetermined arrangements to sell the Reporting
Company Shares and is not acting as a Distributor of such securities.

7.

Neither such Operating Company Shareholder, its Affiliates nor any Person acting
on such Operating Company Shareholder’s behalf, has entered into, has the
intention of entering into, or will enter into any put option, short position or
other similar instrument or position in the U.S. with respect to the Reporting
Company Shares at any time after the Closing Date through the Distribution
Compliance Period except in compliance with the Securities Act.





Share Exchange Agreement

12/30/2008

 

 










--------------------------------------------------------------------------------







8.

Such Operating Company Shareholder consents to the placement of a legend on any
certificate or other document evidencing the Reporting Company Shares
substantially in the form set forth in Section 4.2.5(b).

9.

Such Operating Company Shareholder is not acquiring the Reporting Company Shares
in a transaction (or an element of a series of transactions) that is part of any
plan or scheme to evade the registration provisions of the Securities Act.

10.

Such Operating Company Shareholder has sufficient knowledge and experience in
finance, securities, investments and other business matters to be able to
protect such Operating Company Shareholder’s interests in connection with the
transactions contemplated by this Agreement.

11.

Such Operating Company Shareholder has consulted, to the extent that it has
deemed necessary, with its tax, legal, accounting and financial advisors
concerning its investment in the Reporting Company Shares.

12.

Such Operating Company Shareholder understands the various risks of an
investment in the Reporting Company Shares and can afford to bear such risks for
an indefinite period of time, including, without limitation, the risk of losing
its entire investment in the Reporting Company Shares.

13.

Such Operating Company Shareholder has had access to the Reporting Company’s
publicly filed reports with the SEC.

14.

Such Operating Company Shareholder has been furnished during the course of the
transactions contemplated by this Agreement with all other public information
regarding the Reporting Company that such Operating Company Shareholder has
requested and all such public information is sufficient for such Operating
Company Shareholder to evaluate the risks of investing in the Reporting Company
Shares.

15.

Such Operating Company Shareholder has been afforded the opportunity to ask
questions of and receive answers concerning the Reporting Company and the terms
and conditions of the issuance of the Reporting Company Shares.

16.

Such Operating Company Shareholder is not relying on any representations and
warranties concerning the Reporting Company made by the Reporting Company or any
officer, employee or agent of the Reporting Company, other than those contained
in this Agreement.

17.

Such Operating Company Shareholder will not sell or otherwise transfer the
Reporting Company Shares, unless either (A) the transfer of such securities is
registered under the Securities Act or (B) an exemption from registration of
such securities is available.

18.

Such Operating Company Shareholder understands and acknowledges that the
Reporting Company is under no obligation to register the Reporting Company
Shares for sale under the Securities Act.





Share Exchange Agreement

12/30/2008

 

 










--------------------------------------------------------------------------------







19.

Such Operating Company Shareholder represents that the address furnished by such
Operating Company Shareholder on its signature page to this Agreement and in
Exhibit A is such Operating Company Shareholder’s principal residence if he is
an individual or its principal business address if it is a corporation or other
entity.

20.

Such Operating Company Shareholder understands and acknowledges that the
Reporting Company Shares have not been recommended by any federal or state
securities commission or regulatory authority, that the foregoing authorities
have not confirmed the accuracy or determined the adequacy of any information
concerning the Reporting Company that has been supplied to such Operating
Company Shareholder and that any representation to the contrary is a criminal
offense.

21.

Such Operating Company Shareholder acknowledges that the representations,
warranties and agreements made by such Operating Company Shareholder herein
shall survive the execution and delivery of this Agreement and the purchase of
the Reporting Company Shares.











Share Exchange Agreement

12/30/2008

 

 








